DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 5-21 are pending.  Applicant’s previous election of Group III and species of a fatty acid ester of montanic acid and ethylene glycol, claims 6, 9-10, 12-21, still applies and claims 1-2, 5, 7, 8, 11 remain withdrawn
Response to Amendment
Applicant’s amendment of 02/24/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6, 9-10, 12-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites “silicone composite particle” which is given a controlling definition in the specification (i.e., “a dimethylpolysiloxane (B), the periphery of which is coated with a silicone resin powder having a three-dimensionally cross-linked structure”, from [0062] of the present PGPub) and therefore this definition will be read into the claims.  However, when this definition is read into the claims it renders the claims vague because it is unclear if the silicone resin powder has the crosslinked structure, the polydimethylsiloxane has the crosslinked structure, or the entire composite particle (PDMS and silicone powder) has the crosslinked structure.
Claim 17 recites that the dimethylpolysiloxane has thermoplasticitiy and is solid… which is vague because it is unclear if this applies to the PDMS itself (i.e., the PDMS that is impregnated into the silica or the PDMS part of the composite particle) or if the overall PDMS ingredient (after it is impregnated into silica or formed into a composite particle) has these properties.
Claim 21 recites an amount of the PDMS ingredient which is vague because it is unclear if this applies to the PDMS itself (i.e., the PDMS that is impregnated into the silica or the PDMS part of the composite particle) or if the overall PDMS ingredient (after it is impregnated into silica or formed into a composite particle) is included at such an amount.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 6, 9-10, 12-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (U.S. 2009/0118405) in view of the Wacker Youtube NPL document (03/2014) in view of Asami et al. (JP 2007-051233, see machine translation) in view of Bosshammer et al. (U.S. 2004/0028854).
Regarding claims 6, 9-10, 12-18, 20-21, Aizawa teaches a composition for melt-kneading (as in claim 9) and molding into a molded article (see abstract, [0052]) wherein the composition comprises a polyphenylene sulfide resin having the repeating units of claims 12-14 ([0015]-[0021]), an ester of a fatty acid (i.e., a long chain carboxylic acid), e.g., montanic acid, and a polyhydric alcohol like ethylene glycol (applicant’s elected species, [0047]-[0049]), an epoxy functional silane coupling agent as in claim 18 ([0034]), and a silicone rubber elastomer/rubber additive (having a melting point below 300 Celsius, i.e., thermoplastic and solid at the claimed temperature range of claim 17, [0040]) with the amount of silicone elastomer relative to polyphenylene sulfide resin overlapping the claimed range of claim 21 ([0045]) .  The composition also includes glass fiber fillers (as in claim 20) at 5-70 parts of such fibers to 100 parts of PPS resin (see abstract, [0030]-[0038]) which overlaps the claimed range.  
Aizawa does not disclose that the silicone rubber elastomer has dimethylsiloxane limitations as in claim 6 and 15-17.  However, Aizawa calls for silicone rubber based elastomer in order to improve toughness and impact resistance and teaches that the overall article may be formed into molded parts (e.g., by extrusion) for the automotive or electrical industry ([0045], [0052], [0054]).  
The Wacker NPL document is also related to elastomeric/rubber silicone additives for molded parts which may be extruded and may be used in the automotive/electrical industry (as in Aizawa) and teaches that Genioplast Pellet S provides improved toughness (abrasion resistance) and mechanical properties (as sought by Aizawa) as well as improved processability (see the captured images of captions from the video).  Genioplast Pellet S is a silica impregnated PDMS ingredient that inherently meets the limitations of claims 6 and 15-17 (it is noted that the subject matter of claim 16 remains optional in claim 16, but still appears inherent) based on the present 
Additionally and alternatively to the above from the Wacker NPL document, the Asami reference is also directed to PPS molded articles for the electronic industry (as in Aizawa) and teaches that KMP 605 is a suitable type of elastomeric composite silicone particle for providing improved impact resistance (as sought by Aizawa) and also prevents secondary aggregation ([0001], [0013], [0042]-[0052]).  KMP 605 is PDMS composite silicone particle ingredient that inherently meets the limitations of claims 6 and 15-17 (it is noted that the subject matter of claim 16 remains optional in claim 16, but still appears inherent) based on the present disclosure ([0066] of the present PGPub).  Thus, it would have been obvious to have used the KMP 605 from the Asami as the elastomeric silicone particles called for by Aizawa because the pellets provide the desired functionality (elasticity and impact resistance) as well as aggregation resistance and are disclosed as being suitable for some of the exemplified applications in Aizawa (i.e., electrical molded parts).  As explained above, the amount of the elastomer in Aizawa (i.e., the KMP 605 ingredient in modified Aizawa) overlaps claim 21.
Aizawa does not disclose that the molded product of the above composition is bonded to a cured silicone resin as in claim 6.  However, Bosshammer is also directed to molded articles formed from polyphenylene sulfide (see abstract) and teaches that a silicone resin may be 
Additionally, although melt-kneading is taught in the above references, this is a product by process limitation that is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (U.S. 2009/0118405) in view of the Wacker Youtube NPL document (03/2014) in view of Asami et al. (JP 2007-051233, see machine translation) in view of Bosshammer et al. (U.S. 2004/0028854), as applied to claim 18 above, and further in view of Okuyama (U.S. 2004/0236004).
Regarding claim 19, modified Aizawa teaches all of the above subject matter including an epoxy functional silane coupling agent intended to promote bonding between the glass fibers and the polyphenylene sulfide resin (see above).  Aizawa does not disclose the particular silane compounds as claimed but Okuyama is also directed to polyphenylene sulfide resin compositions containing glass fibers and epoxy silane coupling agents, and teaches that the claimed silane coupling agents are examples of the compounds desired by Aizawa for providing the improved adhesion between the glass fibers and the polyphenylene sulfide resin (see abstract, [0025]-[0026]).  Thus, it would have been obvious to have used such silane coupling agents from Okuyama as the silane coupling agents called for in modified Aizawa because they are disclosed in Okuyama as providing the desired functionality in the same type of composition (i.e., improved adhesion between the glass fibers and the polyphenylene sulfide resin).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787